DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 15159021, filed on 03/13/2015.
Response to Amendment
This office action is responsive to amendment filed on November 23, 2020. Claims 1, 2, 4, 6-9, 12, 14, 16 and 20 have been amended. Claims 5 and 13 have been newly canceled and Claims 10 and 21 have been previously canceled. Claims 1-4, 6-9, 11, 12 and 14-20 remain pending in the application.
Examiner note
The Examiner found on the Remarks, Page 8, line 10 under section No. 2 (status of the claims) that the Applicant erroneously indicated that “Applicant also amended claims 5 and 6” whereas, Claim 5 has been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 7-9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Chastain et al. (US PUB. No. 2016/0127478 A1, hereinafter Chastain).

Regarding claim 1.
         Perez teaches a computer-implemented method in a control system for controlling provisioning of a service comprising one or more network functions in a network (Perez, [Abstract] and ¶ [0048], “network function virtualizations are described. These examples include accessing definition data defining a virtual network function” and “manage and automate the software and infrastructure associated with network function virtualization resources in order to implement a defined service model”), the method comprising: 
          controlling provisioning of the service in the network by selecting one of the virtual network function implementation or the physical network function implementation for performing the network function (Perez, Fig. 7, Claim 9, and ¶ [0043], “wherein the controller is arranged to parse the request to provision the virtual network function and select one of the first template and the second template based on the request” (selecting one of the first or the second network implementation function) and FIG . 7, shows that how “the controller 760 of Fig. 7 then generates an instance of an appropriate virtual network function 760 of Fig. 7 and assigns computing resources to implement the instance” (the controller selecting and managing the provisioning of the service in the network and computing the instances and selecting the temples for the virtual and the physical network function implementations. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. However, the Examiner has addressed how the resource service can be controlled in the virtual network function implementations as disclosed at least in ¶ [0042]-[0043]); and 
           Perez also teaches the obtaining a predefined stored network function specification data structure defining at least a virtual network function implementation (Perez, ¶ [0042]-[0043] “at block 610 of Fig. 6 a request to provision a virtualized network function is received (obtained)... At block 620 of Fig. 6, a data definition 625 of Fig. 6 is selected. For example, the request may explicitly identify a particular virtualized network function, whose data definition 625 of Fig. 6  may be retrieved from a set of data definitions for a plurality of respective virtualized network functions” (note that the data definition includes the network function specification and can be retrieved since previously defined and stored in the storage device 740 of Fig. 7) and “these items of data are stored on a storage device 740 that is accessible to a controller 750 of Fig. 7…The controller 760 of Fig. 7 then generates an instance of an appropriate virtual network function 760 of Fig. 7 and assigns computing resources to implement the instance” (a plurality of network functions include at least a virtual implementations of service as disclosed in the [Abstract], ¶ [0041]-[0043])) but Perez does not explicitly teach the predefined network  a physical network function implementation for performing a network function of the service.
      However, Chastain teaches the predefined network function selection of at least in a physical network function implementation for performing a network function of the service (Chastain, ¶ [0041], a group of VNF (Virtual network function) infrastructure 114 of Fig. 1 is provided which includes VNF 120 of Fig 1 and (PNF) physical network functions 126 of Fig. 1. As can be seen, the transport network also can include physical network functions (“PNFs”) 126 of Fig. which can be selected from available physical resources to perform a network function implementation in various VNFs (virtual network function and the transport network between one or more components of a service (“service modules”)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of selecting (PNF) physical network functions 126 of Fig. 1 in a group of VNF (Virtual network function) infrastructure ([0041]) of Chastain into a virtual network function implementation of service and the relationship definition may be stored as references to data (packet predefined and stored) representing the VNF (Virtual Network Function) ([0042] and [0015]) of Perez.  One would have been motivated to do so in order to avoid cost and complexities of designing and installing unique hardware appliances for each network function with respect to different power, cooling and space needs, while reducing power consumption and cooling cost. The method allows the NFV to enable networks to adapt more quickly to rapidly and frequently changing network requirements and services as compared to proprietary hardware appliances with reduced shipping, installation and testing time, while ensuring desired procure-design-integrate-deploy cycles and increasing return on investment of deploying new services in efficient manner.
Regarding claim 2.
          Perez teaches wherein the selecting one of the virtual network function implementation or the physical network function implementation for performing the network function is dependent on information available to the control system (Perez teaches in ¶ [0012] the system applies a definition to perform a selection of components to implement an instance of a virtual network function and further teaches in ¶ [0042] that how the virtual and physical network function implementation selected), wherein the information available to the control system is at least one of network state information; policy information; service level requirement information; quality of service requirement information; or configuration requirement information for the network function (Perez, ¶ [0022], “the VNF template node 310 (controller system) has a name generator policy 315 , as set by the relationship definition indicated by the line in FIG.3. The name generator policy 315 sets one or more constraints on the name of an instance of a virtual network function, e. g. constrains the name of a fully instantiated version for the VNF definition 210 of FIG.2.” Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen policy information).

Regarding claim 3. 
            Perez teaches wherein the service is defined as a service function chain comprising at least the network function (Perez, ¶ [0041], “for a first request relating to a first customer or service... This results in the provision of a first virtual network function. For a second request relating to a second customer or service, a second template and /or second set of assignment logic may be used” (first and second request related (chain) with the services)), wherein the service function chain comprises a reference to the predefined stored network function specification data structure (Perez, ¶ [0017], “each definition (artifact and /or relationship) may comprise an identifier (ID) that may be used to effect 

Regarding claim 7.
           Perez teaches enabling mapping between resource representations for performing the physical network function and resource representations for performing the virtual network function (Perez, ¶ [0044], “... Using definition data that incorporates both physical and virtual components based on a generic representation enables the example methods, and any system that provisions virtual network functions based on the methods, to process those components in a common manner” (enabling mapping between physical and virtual network function can be performed)).

Regarding claims 8 and 9.
Claims 8 and 9 incorporate substantively all the limitations of claim 1 in a non-transitory computer-readable and a network system form and are rejected under the same rationale.

Regarding claim 11.
        Perez teaches wherein the operations further include configuring or instantiating the selected network function implementation (Perez, ¶ [0001], “multiple physical network functions and virtual network functions can be configured together to form a ' service - chain ' and packets steered through each network function in the chain in turn”).
Regarding claim 12.
        Perez in view of Chastain teaches wherein the predefined stored network function specification data structure further comprises at least one property of the network function applying to both the virtual network function implementation and the physical network function implementation of the network function (Perez, ¶ [0016], “there is a relationship definition that defines a relationship between the physical core definition 260 of Fig. 2 and the virtual core definition 240 of Fig. 2 further also teaches in ¶ [0042] how the applying template selection and definition performed in the instances of virtual and physical network function implementations) and Chastain also teaches in ¶ [0041], a group of VNF (Virtual network function) infrastructure 114 of Fig. 1 is provided which includes VNF 120 of Fig 1 and (PNF) physical network functions 126 of Fig. 1. As can be seen, the transport network also can include physical network functions (“PNFs”) 126 of Fig. which can be selected from available physical resources to perform a network function implementation in various VNFs (virtual network function and the transport network between one or more components of a service (“service modules”)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of a method of selecting (PNF) physical network functions 126 of Fig. 1 in a group of VNF (Virtual network function) infrastructure ([0041]) of Chastain into Perez invention.  One would have been motivated to do so in order to avoid cost and complexities of designing and installing unique hardware appliances for each network function with respect to different power, cooling and space needs, while reducing power consumption and cooling cost. The method allows the NFV to enable networks to adapt more quickly to rapidly and frequently changing network requirements and services as compared to proprietary hardware appliances with reduced shipping, installation and testing time, while ensuring desired procure-design-integrate-deploy cycles and increasing return on investment of deploying new services in efficient manner.


Regarding claim 15.
Claim 15 incorporates substantively all the limitations of claim 11 in a non-transitory computer-readable storage medium form and is rejected under the same rationale.

Regarding claim 16.
         Perez teaches wherein controlling the provisioning of the service comprises: configuring or instantiating at least one of the virtual network function implementation or the physical network function implementation when the first network function implementation or the second network function implementation is selected (Perez, ¶ [0042], “a request may be paired with a particular virtualized network function (at least one of virtual network implementation function) and by way of configurable selection logic…”, and also teaches a selection of functions for example, virtual network function implementations. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen a particular virtualized network function which is equivalent to “at least one of virtual network implementation function”).

Regarding claim 17.
        Perez teaches wherein configuring or instantiating uses information contained in the predefined stored network function specification data structure [0042]-[0043], “a request may be paired with a particular virtualized network function by way of configurable selection logic” and “items of data are stored on a storage device 740 of Fig. 7 that is accessible to a controller 750 of Fig. 7…The controller 760 of Fig. 7 then generates an instance of an appropriate virtual network function 760 of Fig. 7 and assigns computing resources to implement the instance” (a 
Regarding claim 18.
          Perez in view of Chastain teaches obtaining initial information on the mapping between the resource representation for performing the physical network function and the resource representation for performing the virtual network function from the predefined stored network function specification data structure (Perez, ¶ [0044], “... Using definition data that incorporates both physical and virtual components based on a generic representation enables the example methods, and any system that provisions virtual network functions based on the methods, to process those components in a common manner” and further disclose in ¶ [0042]-[0043] that the “items of data are stored on a storage device 740 of Fig. 7 (the data definition (predefined) is stored in a storage device) and that is accessible to a controller 750 of Fig. 7… The controller 760 of Fig. 7 then generates an instance of an appropriate virtual network function 760 and assigns computing resources to implement the instance” (a plurality of network functions includes at least a first and different network function implementations and performing services)) Chastain also teaches in ¶ [0027] about the functionality of the control system 102 can be provided by a distributed computing system that can host processing and/or storage resources that collectively can be configured to provide the functionality and further teaches in ¶ [0040]-[0041] that the infrastructure control 112 can interact with the infrastructure 114 to instantiate resources and/or allocate hardware to support various functions as illustrated and described herein. In addition to supporting the VNFs 120, the infrastructure 114 also can interact with a service control device or controller to the selected 
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of a method of selecting (PNF) physical network functions 126 of Fig. 1 in a group of VNF (Virtual network function) infrastructure ([0041]) of Chastain into Perez invention.  One would have been motivated to do so in order to avoid cost and complexities of designing and installing unique hardware appliances for each network function with respect to different power, cooling and space needs, while reducing power consumption and cooling cost. The method allows the NFV to enable networks to adapt more quickly to rapidly and frequently changing network requirements and services as compared to proprietary hardware appliances with reduced shipping, installation and testing time, while ensuring desired procure-design-integrate-deploy cycles and increasing return on investment of deploying new services in efficient manner.

Regarding claim 20.
Claim 20 incorporates substantively all the limitations of claim 2 in a network system form and is rejected under the same rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Chastain further in view of Charzinski et al. (US PUB. No. 2006/0045004 A1, hereinafter Charzinski).

Regarding claim 4, Perez in view of Chastain teaches the method according to claim 1. 
 the predefined stored network function specification data structure and the virtual and physical network function implementations (Perez teaches in ¶ [0015], “within data representing the data definition 200 the relationship definition may be stored as references to data (packet predefined and stored) representing the VNF (Virtual Network Function) and further Chastain teaches in ¶ [0041], a group of VNF (Virtual network function) infrastructure 114 of Fig. 1 is provided which includes VNF 120 of Fig 1 and (PNF) physical network functions 126 of Fig. 1. As can be seen, the transport network also can include physical network functions (“PNFs”) 126 of Fig. which can be selected from available physical resources to perform a network function implementation in various VNFs (virtual network function and the transport network between one or more components of a service (“service modules”)).
           Perez in view of Chastain does not explicitly teach wherein controlling the provisioning of the service comprises: providing routing information for data packets to be processed by the network function, wherein the routing information is dependent on the selection of the virtual network function implementation or the physical network function implementation, and wherein the routing information uses information contained in the predefined stored network function specification data structure.  
        However, Charzinski from the same field of endeavor teaches about the packet routing information wherein controlling the provisioning of the service comprises: providing routing information for data packets to be processed by the network function, wherein the routing information is dependent on the selection of the virtual network function implementation or the physical network function implementation (Charzinski, [Abstract] and ¶ [0011], “using the inserted routing information. The method can be expanded to include the outage of a plurality of network nodes, with the routing information requiring to be inserted then being determined wherein the routing information uses information contained in the predefined stored network function specification data structure (Charzinski, [0011]-[0012], routing information and “the routing tables of the network nodes on restoration of convergence so that the response”).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using the inserted routing information to select the node ([0011]) of Charzinski into Perez in view of Chastain invention.  One would have been motivated to do so in order to rapid response to abnormal states, e.g. failures, is achieved. Nodes determining inaccessibility, swiftly re-route the data packets around the defective node, maintaining communications in efficient manner.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Chastain further in view of Yang et al. (US. Pub. No. 2016/0103698 A1, hereinafter Yang).

Regarding claim 6, Perez in view of Chastain teaches the method according to claim 1.
         Perez in view of Chastain further teaches wherein the predefined stored network function specification data structure comprises a hardware identifier associated with the physical network function implementation (Perez, ¶ [0043], “items of data are stored on a storage device 740 that is accessible to a controller 750…The controller 760 then generates an instance of an appropriate virtual network function 760 and assigns computing resources to implement the instance” (a plurality of network functions include at least a first and different network function implementations of services to  and a virtual machine identifier associated with the virtual network function implementation (Perez, ¶ [0001], “the classical approach to network architecture is based upon fragmented , purpose built hardware for implementing network functions — also known as physical network functions e.g., firewalls, deep packet inspectors , network address translators which require physical installation at every site at which they are needed . In contrast, network function virtualization aims to consolidate many network equipment types onto…”) and Chastain also teaches in ¶ [0041], a group of VNF (Virtual network function) infrastructure 114 of Fig. 1 is provided which includes VNF 120 of Fig 1 and (PNF) physical network functions 126 of Fig. 1. As can be seen, the transport network also can include physical network functions (“PNFs”) 126 of Fig. which can be selected from available physical resources to perform a network function implementation in various VNFs (virtual network function and the transport network between one or more components of a service (“service modules”)).
           Perez in view of Chastain does not explicitly teach wherein the hardware identifier from the McDONNELL BOEHNENHULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE,CHICAGO, IL 60606(31 2)91 3-0001predefined stored network function specification data structure is used to identify at least one network address of a device configured for performing the physical network function.
        Yang teaches about how hardware is assigned and/or configured in the virtual network functions wherein the hardware identifier from the McDONNELL BOEHNENHULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE,CHICAGO, IL 60606(31 2)91 3-0001predefined stored network function specification data structure is used to identify at least one network address of a device configured for performing the physical network function (Yang, [Abstract] and ¶ [0035], “the virtual network functions to the hardware resources. The hardware resources can be allocated based upon the first policy and the virtual machines and the virtual network functions can be deployed to the hardware resources based upon the second policy” and “the policy management system can identify available hardware resources, and apply the policies to generate a hardware allocation plan for the available hardware”).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using the inserted routing 

Regarding claim 14.
Claim 14 incorporates substantively all the limitations of claim 6 in a network system form and is rejected under the same rationale.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Chastain further in view of VICAT-BLANC (US PUB. No. 2014/0201642 A1, hereinafter VICAT-BLANC).

Regarding claim 19, Perez in view Chastain teaches the method according to claim 7. 
               Perez as a whole teaches the method of assigning physical resources in (Perez, ¶ [0035], “at block 530, the method attempts to assign appropriate physical resources to the internal representations or instances generated at block 520) but Perez in view of Chastain does not explicitly teach monitoring resource usage for performing the virtual network functions in the network for updating mapping information.
             However, VICAT-BLANC from the same field of endeavor teaches the resources monitoring resource usage for performing the virtual network functions in the network for updating mapping information (VICAT-BLANC, ¶ [0085], “flows represent the usage of the network from one virtual 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of monitoring usage of the network from one virtual resource ([0085]) of VICAT-BLANC into the method attempts to assign appropriate physical resources to the internal representations or instances ([0035]) of Perez in view of Chastain invention. One would have been motivated to do so since this method enables a recommendation generator to analyze data acquired from the cloud resource and determine actions so as to improve performance of applications executing in a cloud, while improving throughput and experience congestion events.
Response to Arguments
            Applicant argues that the prior art of record Perez does not teach "obtaining a predefined stored network function specification data structure defining at least a virtual network function implementation and a physical network function implementation for performing a network function of the service" and also argues that Perze’s teachings that “data definition 200” is only for a “virtual network function” implementation, not a “physical network function implementation…, a relationship between “physical core definition” and the “virtual core definition.” In Perez’s teachings, the physical and virtual “core” definitions and the defined relationship between them are elements of only the “data definition 200 for a virtual network function” And not only is the “definition 200” is not a “physical network function implementation,” but there is no teaching in Perez of “a physical network function implementation for performing a network function of the service.” Also argues that the prior art of record Perez does not teach “obtaining” such a data definition, it remains that Perez still fails to teach accessing “a predetermined stored network function specification data structure defining at least a or physical network function implementation for performing the function” as recited inter alia, in claim 1 (Remarks, Pages. 9-12).

        In response to the above Applicant’s argument, the Examiner respectfully disagrees. Under broadest claim interpretation, the prior art of Perez teaches the limitations in question. For example, Perez teaches the step of “obtaining a predefined stored…” and “controlling…” in Fig. 6 and ¶ [0042]-[0043] by providing the steps of receiving (i.e., obtaining) a data definition based on a request in a virtualized network function environment or implementation. Perez also teaches in ¶ [0018] and ¶ [0042] about the data definition 200 of Fig. 2 which performs components relationship of network functions implementations in a set of associated services constraints or constructions. Furthermore, as can be seen in ¶ [0042]-[0043] that the data defined previously to be stored in a storage device and further retrieved upon a request is functionally similar to the “obtaining of the predefined stored….”, and also the request may explicitly identify a particular virtualized network function, whose data definition 625 of Fig. 6 may be retrieved from a set of data definitions for a plurality of respective virtualized network functions therefore, the prior art of record Perez as a whole teaches all the claimed limitations except for selection of at least in a physical network function implementation for performing a network function of the service. However, the Examiner has introduced a new prior art of record Chastain et al. (US. PUB. No. 2016/0127478 A1) to teach this particular limitation in the current amendment as can be seen above under 103 rejection. 
          Furthermore, any remaining arguments are addressed by the response above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455